DETAILED ACTION
This final rejection is responsive to the amendment filed 12 May 2022.  Claims 57-86 are pending.  Claims 57, 70, and 83-86 are independent claims.  Claims 27-56 are cancelled.  Claims 57-86 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 14-17) that the cited references do not teach new newly amended claims.  However, the new claims currently lack specificity to overcome the cited references.  Examiner encourages scheduling an interview to discuss possible amendments.
Applicant further argues (pgs. 17-19) that Uner can prevent hacking of the temporally isolated data at best and does not disclose a lock and unlock system with different access authorities.
However, Applicant is arguing for functionality that is not yet clearly set-out in the claims.  
Applicant further argues (pgs. 19-21) that Ahlstrom does not cure the deficiencies of Uner.
However, as noted above, the current claims lack the specificity to overcome the cited references.  Examiner encourages the Applicant to schedule an interview to further discuss possible amendments.
The foregoing applies to all independent claims and their dependent claims.

Claim Objections
Claim 58 objected to because of the following informalities: ends in a “,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 62 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 62 states that after a failure to authenticate to remain in lock mode, turn off display, AND perform the erasing.  However, the instant specification only supports (¶[0658]) the turning off the display after a failure to authenticate.  The instant specification does not support for erasing after a failure to authenticate.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 states that after a failure to authenticate to remain in lock mode, turn off display, AND perform the erasing.  However, the instant specification and the claims provide that erasing is performed in response to switching of the modes to enhance the security of the main system.  It is not clear how the erasing of data can be performed if the user remains in the same state.  For prior art purposes, Examiner interprets the foregoing to mean performing the erasing upon switching modes and remaining in lock mode and tuning off the display after a failure to authenticate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-61, 63-74, and 76-86 are rejected under 35 U.S.C. 103 as being unpatentable over Uner (US 2016/0048693 A1) hereinafter known as Uner in view of Ahlstrom (US 2012/0291101 A1) hereinafter known as Ahlstrom.

Regarding independent claim 57, Uner teaches:
A method of operating a mobile data processing terminal in a lock mode and in an unlock mode, wherein said terminal includes a lock system, an unlock system, and a display unit, ... , and wherein a single user operates said terminal respectively with said lock system in said lock mode and with said unlock system in said unlock mode, said method comprising the steps of:  (Uner: ¶[0040], ¶[0046], and ¶[0052]; Uner teaches accepting input from an operator.  Fig. 2 and ¶[0037], ¶[0039], and ¶[0041] further teach data and applications that are specific to the mode in which the device is operating. Further, ¶[0066] further teaches only operating in a single mode and preventing multiple modes from operating simultaneously.   Uner: ¶[0061]-¶[0068]; Uner teaches switching modes based on entering an encryption key.  The foregoing teaches locked and unlocked modes.)
providing a first access authority to said single user for driving said lock elements of said lock system in said lock mode;  (Uner: Fig. 2 and ¶[0037], ¶[0039], and ¶[0041]; Uner teaches data and applications that are specific to the mode in which the device is operating.)
providing a second access authority to said single user to drive said unlock elements of said unlock system in said unlock mode;  (Uner: Fig. 2 and ¶[0037], ¶[0039], ¶[0041],  and ¶[0048]; Uner teaches data and applications that are specific to the mode in which the device is operating.)
allowing said user's accessing an external source using a first of said lock elements in said lock mode;  (Uner: Fig. 2 and ¶[0037], ¶[0039], ¶[0041], and ¶[0048]; Uner teaches data and applications that are specific to the mode in which the device is operating.  Furthermore, “external source” is not explicitly defined.  Uner uses an example of a scheduling application scheduling tasks which may be interpreted as an “external source”.  However, any usage of an app may be interpreted as accessing an “external source”.)
generating a first result through said accessing in said lock mode, while blocking said first result from accessing said unlock system in said lock mode;  (Uner: Fig. 2 and ¶[0037], ¶[0039], ¶[0041],  and ¶[0048]; Uner teaches data and applications that are specific to the mode in which the device is operating.  Accordingly, applications operating in one mode (lock) are blocked from access in the second mode (unlock).)
receiving from said user a first user input for switching from said lock mode to said unlock mode;  (Uner: ¶[0040] and ¶[0052]; Uner teaches switching modes after the user logs in or provides a command.)
erasing a certain portion of said first result at an erasure timing related to one of said receiving and switching, and  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.) 2Application No. 16/323,861Docket No.: 0351.1017
keeping said first lock element in said lock system after said switching to said unlock mode, whereby said terminal prevents said at least a portion of said first result from adversely affecting said unlock system.  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.  Further, only data which is associated with the specific operating mode is removed from non-volatile memory and locations in the operating system.  The user is still free to switch modes and operate the applications.  Display of graphical elements is further taught by Ahlstrom, as detailed below.)

Uner does not explicitly teach:
... wherein said lock system includes a first number of lock elements, wherein said unlock system includes a second number of unlock elements, wherein said second number is greater than said first number ...

However, Ahlstrom teaches:
... wherein said lock system includes a first number of lock elements, wherein said unlock system includes a second number of unlock elements, wherein said second number is greater than said first number ...  (Ahlstrom: Fig. 4 and ¶[0031]-¶[0032]; Ahlstrom teaches a graphical user interface that displays elements in each mode wherein a mode will have more/less applications than another mode.)

Uner and Ahlstrom are in the same field of endeavor as the present invention, as the references are directed to switching a device into different modes.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that is able to switch modes which are associated with specific data and applications as taught in Uner with certain modes having more applications than other modes and those applications displayed on a GUI as taught in Ahlstrom.  Uner already teaches a device that is capable of switching modes and displaying different applications.  However, Uner does not explicitly teach certain modes having more applications than other modes and those applications displayed on a GUI.  Ahlstrom provide this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Uner to include teachings of Ahlstrom because the combination would allow to clearly transition between modes.


Regarding claim 58, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Ahlstrom further teaches:
wherein said providing said first access and said providing said second access include the steps of: including in said lock system a first app capable of performing a first function; including in said unlock system a second app capable of performing said first function; and keeping said first app in said lock system after said switching to said unlock mode,  (Ahlstrom: Fig. 4 (510) and ¶[0032]; Ahlstrom teaches switching modes with one click and simply removing applications from display.  Accordingly, both modes can include the same application.)


Regarding claim 59, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Uner further teaches:
wherein said erasure timing is one of: a first timing which is after said receiving but before said switching; a second timing which is concurrent with said switching; a third timing which is immediately after said switching; and a fourth timing which is after said switching but before receiving from said user a second user input which is after receiving said first user input.  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.)


Regarding claim 60, Uner in view of Ahlstrom teaches the method of claim 58 (as cited above).

Uner further teaches:
further comprising the steps of: authenticating said user based on said first user input; performing said switching when said user passes said authenticating; and not performing said switching when said user fails to pass said authenticating.  (Uner: ¶[0040], ¶[0052], and ¶[0065]; Uner teaches denying switching of modes when the encryption key does not match.)


Regarding claim 61, Uner in view of Ahlstrom teaches the method of claim 60 (as cited above).

Ahlstrom further teaches:
wherein said terminal performs said authenticating using at least one of a fingerprint of said user, said user's iris, said user's retina, said user's voice, and said user's face.  (Ahlstrom: ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.)


Regarding claim 63, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Ahlstrom further teaches:
wherein said generating includes the steps of: displaying a graphical user interface of said first lock element on said display unit; receiving a third user input provided to said graphical user interface by said user; and driving said first lock element in response to said receiving said third user input.  (Ahlstrom: ¶[0026] and ¶[0033]; Ahlstrom teaches the user opening an application.) 


Regarding claim 64, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Ahlstrom further teaches:
wherein said first lock elements is one of a file viewer app, an image viewer app, a web browser app, a sound playing app, an email app, a messenger app, a communication network app, an internet-of-things app, and an ad viewer app.  (Ahlstrom: ¶[0024]; Ahlstrom teaches applications including browsers.) 


Regarding claim 65, Uner in view of Ahlstrom teaches the method of claim 64 (as cited above).

Ahlstrom further teaches:
wherein said generating includes at least one of the steps of: one of opening and downloading one of data, a file, and a content each of which is accessed by one of said file viewer app and said image viewer app; accessing a communication network by driving said communication network app and one of opening and downloading one of data, a file, and a content through said communication network; accessing an internet-of-things network by driving said internet-of-things app and one of opening and downloading one of data, a file, and a content through said internet-of-things network; accessing a website by driving said web browser app and one of opening and downloading one of data, a file, and a content from said website; and 4Application No. 16/323,861Docket No.: 0351.1017 one of opening and downloading one of data, a file, and a content each of which is accessed by one of said ad viewer app, said messenger app, and said email app.  (Ahlstrom: ¶[0024]; Ahlstrom teaches applications including browsers.)


Regarding claim 66, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Ahlstrom further teaches:
wherein said generating includes the step of acquiring said first result which is related to one of displaying a file, displaying an image, playing sound, and accessing a website.  (Ahlstrom: ¶[0024]; Ahlstrom teaches applications including browsers.)


Regarding claim 67, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Uner further teaches:
wherein said certain portion is not an entire portion of said first result and wherein erasing includes the step of erasing said certain portion but not the rest of said first result.  (Uner: ¶[0037]; Uner teaches isolating and only removing the accessed data.)


Regarding claim 68, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Uner further teaches:
wherein said terminal receives a fourth user input from said user and wherein said erasing includes one of the steps of: identifying a portion of said first result which is designated by said fourth user input, regrading said identified portion as said certain portion, and erasing said identified portion; and identifying a portion of said first result which designated by said fourth user input, regarding the rest of said first result as said certain portion, and erasing said rest of said first result.  (Uner: ¶[0037]; Uner teaches isolating and only removing the accessed data.)



Regarding claim 69, Uner in view of Ahlstrom teaches the method of claim 57 (as cited above).

Uner further teaches:
further comprising the steps of: erasing said certain portion of said first result while saving the rest of said first result in said lock system; and allowing said user to access said rest of said first result in said unlock mode after said switching to said unlock mode.  (Uner: ¶[0037]; Uner teaches isolating and only removing the accessed data.  Accordingly, the user is able to access the other data.)


Regarding claim 70, this claim recites a terminal that performs the method of claims 57-69; therefore, the same rationale for rejection applies.


Regarding claim 71, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Ahlstrom further teaches:
wherein said lock system includes a first app for performing a first function; wherein said unlock system includes a second app for performing said first function; and wherein said first app remains loaded in said lock system after said terminal switches to said unlock mode.  (Ahlstrom: Fig. 4 (510) and ¶[0032]; Ahlstrom teaches switching modes with one click and simply removing applications from display.  Accordingly, both modes can include the same application.)


Regarding claim 72, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Uner further teaches:
wherein said mode-switching timing is one of a first timing which is after receiving said second user input but before switching to said unlock mode, a second timing which is concurrent with said switching, and a third timing which is after said switching.  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.)


Regarding claim 73, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Ahlstrom further teaches:
wherein said terminal displays a graphical user interface of said first lock elements thereon, and wherein said terminal receives said first user input which said user provides to said graphical user interface.  (Ahlstrom: Fig.4 and ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.)



Regarding claim 74, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Uner further teaches:
wherein said first result is one of data, a file, a folder, and a content.  (Uner: Fig. 2 and ¶[0037], ¶[0039], ¶[0041],  and ¶[0048]; Uner teaches data and applications that are specific to the mode in which the device is operating.  Accordingly, applications operating in one mode (lock) are blocked from access in the second mode (unlock).)




Regarding claim 76, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Ahlstrom further teaches:
wherein said first result includes at least one of: first information related to a file accessed by said file viewer app; first information related to an image accessed by said image viewer app; first information related to an ad accessed by said ad viewer app; first information related to an address of a website accessed by said web browser app; first information related to said website; first information downloaded from said website; first information related to a message accessed by said messenger app; first information downloaded from said message accessed by said messenger app; first information related to a communication accessed by said communication network app; first information related to an internet-of things network accessed by said internet-of- things app; first information downloaded from said internet-of things network accessed by said internet-of-things app; first information related to an email accessed by said email app; and first information downloaded from said email accessed by said email app.  (Ahlstrom: ¶[0024]; Ahlstrom teaches applications including browsers.)




Regarding claim 77, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Uner further teaches:
wherein said certain portion is an entire portion of said first result.  (Uner: ¶[0037]; Uner teaches isolating and only removing the accessed data, which can be an entire portion.)


Regarding claim 78, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Uner further teaches:
wherein said certain portion is not an entire portion of said first result so that said terminal erases said certain portion but stores the rest of said first result in said lock system.  (Uner: ¶[0037]; Uner teaches isolating and only removing the accessed data.)


Regarding claim 79, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Uner further teaches:
further comprising a lock memory unit, 8Application No. 16/323,861Docket No.: 0351.1017 wherein said lock memory unit stores another portion of said first result, and wherein said terminal allows said user to access said lock memory unit in said unlock mode.  (Uner: ¶[0037] and ¶[0040] and ¶[0049]; Uner teaches storage of the applications and data in memory and the operating system.)


Regarding claim 80, Uner in view of Ahlstrom teaches the terminal of claim 79 (as cited above).

Uner further teaches:
wherein said lock memory unit includes at least one of a data buffer, a cache, a clipboard, a recycle bin, a non-volatile memory element, and a volatile memory element.  (Uner: ¶[0037] and ¶[0040] and ¶[0049]; Uner teaches storage of the applications and data in memory and the operating system.)


Regarding claim 81, Uner in view of Ahlstrom teaches the terminal of claim 70 (as cited above).

Uner further teaches:
wherein said terminal runs an authentication operation in response to at least a portion of said second user input, and wherein said terminal switches to said unlock mode when said user passes said authentication operation but does not switch to said unlock mode when said user fails said authentication operation.  (Uner: ¶[0040], ¶[0052], and ¶[0065]; Uner teaches denying switching of modes when the encryption key does not match.)


Regarding claim 82, Uner in view of Ahlstrom teaches the terminal of claim 81 (as cited above).

Ahlstrom further teaches:
wherein said second user input includes an information related to at least one of a fingerprint of said user, said user's iris, said user's retina, said user's voice, and said user's face.  (Ahlstrom: ¶[0026] and ¶[0032]; Ahlstrom teaches performing a touch gesture.)



Regarding claims 83-86, these claims recite a terminal that perform the method and the function of the terminal of claims 57-82; therefore, the same rationale for rejection applies.



Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Uner in view of Ahlstrom in view of Aoyama (US 2006/0156028 A1) hereinafter known as Aoyama.

Regarding claim 62, Uner in view of Ahlstrom teaches the terminal of claim 60 (as cited above).

Uner in view of Ahlstrom does not explicitly teach the limitations of claim 62.

However, Aoyama teaches:
wherein said not performing includes one of the steps of: remaining in said lock mode after said user fails said authenticating; turning off said display unit after said user fails said authenticating; and performing said erasing after said user fails said authenticating.  (Aoyama: ¶[0044]; Aoyama teaches turning off the power source to the device after a number of failed authentication attempts.)
Aoyama is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. preventing unauthorized use of a device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that is able to switch modes which are associated with specific data and applications based on user authentication as taught in Uner with turning off display upon a failure to authenticate as taught in Aoyama.  Uner already teaches a device that is capable of switching modes and remaining in the same mode when a user fails to authenticate.  However, Uner does not explicitly teach turning off display upon a failure to authenticate.  Aoyama provide this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Uner and Ahlstrom to include teachings of Aoyama because the combination would prevent unauthorized use.



Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Uner in view of Ahlstrom in view of Muratov (US 2003/0097596 A1) hereinafter known as Muratov.

Regarding claim 75, Uner in view of Ahlstrom teaches the terminal of claim 60 (as cited above).

Uner in view of Ahlstrom does not explicitly teach the limitations of claim 75.

However, Muratov teaches:
wherein said terminal runs one of initialization and formatting of said lock system in at least one of a plurality of circumstances so that said terminal removes said lock elements from said lock system and then reloads new lock elements to said lock system, and wherein said circumstances include a first circumstance in which a certain period has passed since one of previous initialization and previous formatting, and a second circumstance in which said terminal detects malicious virus in one of said first result, said lock elements, and said lock system.  (Muratov: ¶[0031]; Muratov teaches bit-wiping data after a specific time period.)
Muratov is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. preventing unauthorized use of a device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that is able to switch modes which are associated with specific data and applications based on user authentication as taught in Uner with further wiping data after a specific time period as taught in Muratov.  Uner already teaches a device that is capable of switching modes and remaining in the same mode when a user fails to authenticate.  However, Uner does not explicitly teach further wiping data after a specific time period.  Muratov provide this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Uner and Ahlstrom to include teachings of Muratov because the combination would prevent unauthorized use, as suggested by Muratov: ¶[0031].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145